Citation Nr: 0845078	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran's income exceeded the maximum amount 
allowed for the receipt of nonservice-connected pension 
benefits so as to warrant termination of pension effective 
June 1, 2002.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughters


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2006, a statement of the case was issued 
in February 2007, and a substantive appeal was received in 
March 2007.  The veteran testified at a Board hearing in July 
2008.

At the Board hearing, the veteran and his representative 
advanced contentions regarding entitlement to a waiver of 
recovery of the overpayment of pension benefits.  The RO 
should refer waiver of overpayment issue to the Committee on 
Waivers and Compromises for appropriate action.  

Please note that at the Board hearing, the appeal was 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Effective June 1, 2002, the veteran's annualized countable 
annual income for VA pension purposes exceeded the maximum 
annual income limit for receipt of payment for nonservice-
connected disability pension benefits.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension 
benefits were not met effective from June 1, 2002.  38 
U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 
3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Criteria & Analysis

In an August 1997 rating decision, the veteran was granted 
entitlement to nonservice-connected pension benefits, 
effective January 1997.  At that time, his reported Social 
Security income was $573.80 monthly, and he had no 
dependents.  

The veteran's appeal arises from a December 2004 RO 
determination that his income exceeds the maximum annual 
disability pension limit.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension:  welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.  
Income from Social Security Administration (SSA) disability 
benefits is not specifically excluded under 38 C.F.R. § 
3.272, and therefore is included as countable income.  

As previously stated, certain unreimbursed medical expenses 
(in excess of five percent of the MAPR) may be excluded from 
countable income for the same 12-month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272.  

The Board notes initially that based on statements from the 
veteran and his family members, there does not appear to be 
any dispute with regard to the income amounts as it applies 
to entitlement to nonservice-connected pension benefits.  It 
appears that the veteran is mainly claiming hardship as a 
result of the creation of the overpayment, and such issue has 
been referred to the RO for appropriate action.  

In August 2004, the veteran submitted VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report.  He 
reported being married to E.J.  He reported $668.00 monthly 
Social Security benefits, and $161.00 VA income, and reported 
that his spouse was in receipt of $546.00 monthly Social 
Security benefits.  He denied any medical expenses.

In November 2004, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  He reported that he was 
married to B.M. from September 1952 until her death in 
September 1994, and was married to C.M. from November 2002 
until her death in August 2003.  He indicated that he had 
married E.J. in May 2004, and that he contributed $830.00 
monthly to his spouse's support.  

In the December 2004 RO decision, the veteran was informed 
that he had never claimed C.M. as his dependent and did not 
report her annual countable income.  E.J. was added to his 
award for benefits effective May 2004.  He was informed that 
he did not provide sufficient information concerning his 
family income from December 1, 2002, through December 31, 
2003, and from January 1, 2004, through September 1, 2004.  
He was informed that his pension benefits were terminated due 
to excessive income effective June 1, 2004.  From June 1, 
2004, VA determined that his annual social security income 
was $8,016.00, and his spouse's annual social security income 
was $6,840.00, and from December 1, 2004, his annual social 
security income was $8,232.00 and his spouse's annual social 
security income was $7,032.00.  As a result, an overpayment 
was created.  

The veteran has submitted documentation from GM Pension 
Administration Center showing receipt of monthly benefit 
payments, and as of May 1, 2002, he was in receipt of 
$5,756.64.  The veteran has stated that such amount 
constituted a one-time lump sum payment, and such has been 
confirmed by VA.  Per the February 2007 statement of the 
case, the veteran was informed that his pension benefits were 
terminated effective June 1, 2002, due to excessive income.

In February 2007, the veteran submitted VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report.  From 
January 1 to December 31, 2006, he reported $8,568.00 in 
Social Security benefits and $1,272.00 pension, and with 
regard to his spouse $7,560.00 in Social Security benefits, 
totaling $17,400.00 in annual income.  From January 1 to 
December 31, 2007, he reported the same amounts for himself 
and his spouse; thus, again totaling $17,400.00 in annual 
income.  He reported zero net worth.  He did not report any 
medical expenses.

Effective December 1, 2001, the MAPR for a veteran with no 
dependents was $9,556.  Effective December 1, 2002, the MAPR 
for a veteran with one dependent was $12,692.  Effective 
December 1, 2003, the MAPR for a veteran with one dependent 
was $12,959.  Effective December 1, 2004, the MAPR for a 
veteran with one dependent was $13,309.  Effective December 
1, 2005, the MAPR for a veteran with one dependent was 
$13,855.  Effective December 1, 2006, the MAPR for a veteran 
with one dependent was $14,313.  Effective December 1, 2007, 
the MAPR for a veteran with one dependent was $14,643.  
Finally, effective December 1, 2008, the MAPR for a veteran 
with one dependent was $15,493.  See 38 C.F.R. § 3.23(a)(1); 
M21-1, Part I, Appendix B (amendments to annual pension rates 
are published in the Federal Register).  

In consideration of the veteran's income as a single 
individual from June 1, 2002, his Social Security income and 
pension benefit exceeds the MAPR.  Effective December 1, 
2002, with one dependent, in consideration of his Social 
Security benefits, pension benefits, and spouse's Social 
Security benefits, the total income for each respective year 
from December 1, 2002, to December 1, 2007, exceeds the MAPR.  
At the Board hearing, the veteran testified generally as to 
medical expenses; however, to date has not submitted any 
documentation in support of such medical expenses.  Thus, 
there are no unreimbursed medical expenses (in excess of five 
percent of the MAPR) to be excluded from countable income for 
each 12-month annualization period to the extent they were 
paid

Therefore, from June 1, 2002, the veteran's reported annual 
income has exceeded the MAPR as established by Congress.  
While the Board can certainly empathize with any financial 
difficulty the veteran is experiencing, the veteran is not 
entitled to payment of VA pension benefits because his income 
exceeds the statutory limit. 

Although recognizing the veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).  In 
this case, the law passed by Congress specifically prohibits 
the payment of VA pension benefits when the veteran's income 
exceeds certain levels.  The Court has held that where the 
law and not the evidence is dispositive, the claim should be 
denied due to the lack of entitlement under the law.  Because 
the veteran's income exceeds the statutory limits, he is not 
legally entitled to payment of pension benefits, regardless 
of his honorable service.  Thus, the veteran's claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

From June 1, 2002, the veteran's income exceeds the maximum 
allowable pension rate.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


